Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 23, 2006,

Amended and Restated as of December 6, 2010

among

TRANSDIGM INC.,

TRANSDIGM GROUP INCORPORATED,

the Subsidiaries of TRANSDIGM INC. identified herein,

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions   

Section 1.01. Credit Agreements

     2   

Section 1.02. Other Defined Terms

     2    ARTICLE II    Guarantee   

Section 2.01. Guarantee

     10   

Section 2.02. Guarantee of Payment

     10   

Section 2.03. No Limitations, Etc.

     10   

Section 2.04. Reinstatement

     11   

Section 2.05. Agreement To Pay; Subrogation

     12   

Section 2.06. Information

     12    ARTICLE III    Pledge of Securities   

Section 3.01. Pledge

     12   

Section 3.02. Delivery of the Pledged Collateral

     13   

Section 3.03. Representations, Warranties and Covenants

     13   

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

     14   

Section 3.05. Registration in Nominee Name; Denominations

     15   

Section 3.06. Voting Rights; Dividends and Interest, etc.

     15    ARTICLE IV    Security Interests in Personal Property   

Section 4.01. Security Interest

     17   

Section 4.02. Representations and Warranties

     19   

Section 4.03. Covenants

     21   

Section 4.04. Other Actions

     24   

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral

     26    ARTICLE V    Remedies   

 

i



--------------------------------------------------------------------------------

Section 5.01. Remedies upon Default

     28   

Section 5.02. Application of Proceeds

     29   

Section 5.03. Enforcement by the Agent

     30   

Section 5.04. Grant of License to Use Intellectual Property

     30   

Section 5.05. Securities Act, etc.

     31    ARTICLE VI    Indemnity, Subrogation and Subordination   

Section 6.01. Indemnity and Subrogation

     32   

Section 6.02. Contribution and Subrogation

     32   

Section 6.03. Subordination

     32    ARTICLE VII    Miscellaneous   

Section 7.01. Notices

     33   

Section 7.02. Security Interest Absolute

     33   

Section 7.03. Survival of Agreement

     33   

Section 7.04. Binding Effect; Several Agreement

     33   

Section 7.05. Successors and Assigns

     34   

Section 7.06. Agent’s Fees and Expenses: Indemnification

     34   

Section 7.07. Agent Appointed Attorney-in-Facts

     34   

Section 7.08. Applicable Law

     35   

Section 7.09. Waivers; Amendment

     35   

Section 7.10. WAIVER OF JURY TRIAL

     36   

Section 7.11. Severability

     36   

Section 7.12. Counterparts

     36   

Section 7.13. Headings

     36   

Section 7.14. Jurisdiction; Consent to Service of Process

     37   

Section 7.15. Termination or Release

     37   

Section 7.16. Additional Guarantors

     38   

Section 7.17. Right of Setoff

     38   

 

ii



--------------------------------------------------------------------------------

 

Schedules Schedule I    Subsidiary Guarantors Schedule II    Capital Stock; Debt
Securities Schedule III    Intellectual Property Schedule IV    Commercial Tort
Claims Exhibits Exhibit A    Form of Supplement Exhibit B    Form of Perfection
Certificate

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 23, 2006, as amended and
restated as of December 6, 2010 (this “Agreement”), among TRANSDIGM INC., a
Delaware corporation (the “Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware
corporation (“Holdings”), the Subsidiaries of the Borrower identified herein and
CREDIT SUISSE AG, as collateral agent for the Secured Parties (as defined below)
and as administrative agent under each of the 2006 Credit Agreement and the 2010
Credit Agreement (each as defined below) (in such capacities, the “Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Credit Agreement dated as of June 23, 2006 (as
amended, supplemented or otherwise modified from time to time, the “2006 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto (the
“2006 Lenders”) and the Agent and (b) the Credit Agreement dated as of
December 6, 2010 (as amended, supplemented or otherwise modified from time to
time, the “2010 Credit Agreement” and, together with the 2006 Credit Agreement,
the “Credit Agreements”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “2010 Lenders” and, together with the 2006 Lenders, the “Lenders”)
and the Agent.

In order to induce the 2006 Lenders and the 2006 Issuing Banks (as defined
below) to extend credit to the Borrower pursuant to, and upon the terms and
conditions specified in, the 2006 Credit Agreement, Holdings and certain of the
Subsidiary Guarantors, as affiliates of the Borrower and each of which has
derived and will continue to derive substantial benefits from the extension of
credit to the Borrower pursuant to the 2006 Credit Agreement, executed and
delivered the Guarantee and Collateral Agreement dated as of June 23, 2006,
among the Borrower, Holdings, the Subsidiary Guarantors and the Agent (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Collateral Agreement”). The 2010 Lenders and the 2010 Issuing Banks
(as defined below) have agreed to extend credit to the Borrower pursuant to, and
upon the terms and conditions specified in, the 2010 Credit Agreement. The
obligations of the 2010 Lenders and the 2010 Issuing Banks to extend such credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement, which amends and restates the Existing Collateral
Agreement, to secure the 2010 Obligations on a pari passu basis with the 2006
Obligations (each as defined below), by Holdings, the Borrower and the
Subsidiary Guarantors. As affiliates of the Borrower, Holdings and the
Subsidiary Guarantors will derive substantial benefits from the extension of
credit to the Borrower pursuant to the 2010 Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the 2010 Lenders and the
2010 Issuing Banks to extend such credit. The Agent, as collateral agent and
administrative agent under the 2006 Credit Agreement, is entering into this
Agreement at the request of the Borrower and as required by Section 9.02(b) of
the 2006 Credit Agreement.

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreements. (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the 2006 Credit
Agreement or the 2010 Credit Agreement, as the context may require. All terms
defined in the New York UCC (as such term is defined herein) and not defined in
this Agreement have the meanings specified therein. All references to the
Uniform Commercial Code shall mean the New York UCC.

(b) The rules of construction specified in Section 1.03 of each of the Credit
Agreements also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2006 Counterparties” has the meaning assigned to such term in the definition of
the term “Secured Parties”.

“2006 Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2006 Credit Agreement Termination” means the termination of the Commitments
under the 2006 Credit Agreement, the payment and satisfaction in full in cash of
all Secured Obligations in respect of the 2006 Loan Documents (other than
Unliquidated Obligations in respect of the 2006 Loan Documents), and the cash
collateralization of all Unliquidated Obligations in respect of the 2006 Loan
Documents in a manner satisfactory to the Agent.

“2006 Issuing Banks” means the Persons defined as an “Issuing Bank” in the 2006
Credit Agreement.

“2006 Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2006 Loan Documents” means the “Loan Documents” as defined under the 2006
Credit Agreement, as in effect as of the date hereof.

“2006 Obligations” means the obligations described in clause (a) of the
definition of the term “Obligations”.

“2006 Secured Parties” means the Persons described in clauses (a) and (b) of the
definition of the term “Secured Parties”.

 

2



--------------------------------------------------------------------------------

“2010 Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2010 Issuing Banks” means the Persons defined as an “Issuing Bank” in the 2010
Credit Agreement.

“2010 Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“2010 Loan Documents” means the “Loan Documents” as defined under the 2010
Credit Agreement, as in effect as of the date hereof.

“2010 Obligations” means the obligations described in clause (b) of the
definition of the term “Obligations”.

“2010 Secured Parties” means the Persons described in clauses (a) and (c) of the
definition of the term “Secured Parties”.

“Account” has the meaning assigned to such term in Section 9-102 of the New York
UCC.

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together will all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 6.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral and shall
not include, for the avoidance of doubt, any Excluded Collateral.

 

3



--------------------------------------------------------------------------------

“Commercial Tort Claim” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Commitments” means, collectively, the Commitments as defined in the 2006 Credit
Agreement and the Commitments as defined in the 2010 Credit Agreement.

“Commodity Intermediary” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“Contributing Guarantor” has the meaning assigned to such term in Section 6.02.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Agent to obtain “control” (within the meaning of the
New York UCC) of any such accounts of a Grantor, in form and substance
reasonably satisfactory to the Agent.

“Controlled Foreign Subsidiary” means a Foreign Subsidiary that is a “controlled
foreign corporation” as defined in Section 957(a) of the Code.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including the copyrights listed on
Schedule III.

“Credit Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Deposit Account” has the meaning assigned to such term in Section 9-102 of the
New York UCC.

“Default” means any Default under and as defined in the 2006 Credit Agreement or
the 2010 Credit Agreement.

“Electronic Chattel Paper” has the meaning assigned to such term in
Section 9-102 of the New York UCC.

 

4



--------------------------------------------------------------------------------

“Entitlement Holder” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Entitlement Order” has the meaning assigned to such term in Section 8-102 of
the New York UCC.

“Equipment” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Event of Default” means any Event of Default under and as defined in the 2006
Credit Agreement or the 2010 Credit Agreement.

“Excluded Collateral” has the meaning assigned to such term in Section 4.01.

“Existing Collateral Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.05.

“Financial Asset” has the meaning assigned to such term in Section 8-102 of the
New York UCC.

“General Intangibles” has the meaning assigned to such term in Section 9-102 of
the New York UCC including, without limitation, all choses in action and causes
of action and all other intangible personal property of any Grantor of every
kind and nature (other than Accounts) now owned or hereafter acquired by any
Grantor, including all rights and interests in partnerships, limited
partnerships, limited liability companies and other unincorporated entities,
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), all Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the Borrower and the Subsidiary Guarantors.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Instrument” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual and similar property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, whether
arising under United States, state, multinational or foreign laws or otherwise,
including, without limitation, inventions, designs, Patents, Copyrights,
Licenses, Trademarks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how or other data or information, software
and databases and all embodiments or fixations thereof and related
documentation, registrations and franchises, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing.

“Inventory” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Investment Property” has the meaning assigned to such term in Section 9-102 of
the New York UCC.

“Issuing Banks” means, collectively, the 2006 Issuing Banks and the 2010 Issuing
Banks.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Letter-of-Credit Right” has the meaning assigned to such term in Section 9-102
of the New York UCC.

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense agreement to which any Grantor is a party, including
those listed on Schedule III.

“Loan Documents” means, collectively, the 2006 Loan Documents and the 2010 Loan
Documents.

“Majority Secured Parties” means, at any time, Lenders holding Loans under the
Credit Agreements (other than Swingline Loans), Swingline Exposure, L/C Exposure
and unused Revolving Credit Commitments at such time in excess of 50% of the sum
of all Loans outstanding under the Credit Agreements (other than Swingline
Loans), Swingline Exposure, L/C Exposure and unused Revolving Credit Commitments
at such time; provided, however, that, unless all of the Revolving Credit
Commitments have terminated, the Loans, Swingline Exposure, L/C Exposure and
unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded for purposes of determining the Majority Secured Parties.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

6



--------------------------------------------------------------------------------

“Obligations” means (a)(i) the due and punctual payment of (x) the principal of
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans under the 2006 Credit
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set-for prepayment or otherwise, (y) each payment required to be made
by the Borrower under the 2006 Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(z) all other monetary obligations of the Borrower to any of the 2006 Secured
Parties under the 2006 Credit Agreement and each of the other 2006 Loan
Documents, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (ii) the due and punctual performance of all
other obligations of the Borrower under or pursuant to the 2006 Credit Agreement
and each of the other 2006 Loan Documents and (iii) the due and punctual payment
and performance of all the obligations of each other Loan Party under or
pursuant to the 2006 Credit Agreement and each of the other 2006 Loan Documents
and (b)(i) the due and punctual payment of (x) the principal of and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans under the 2010 Credit Agreement, when
and as due, whether at maturity, by acceleration, upon one or more dates set-for
prepayment or otherwise, (y) each payment required to be made by the Borrower
under the 2010 Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (z) all other monetary
obligations of the Borrower to any of the 2010 Secured Parties under the 2010
Credit Agreement and each of the other 2010 Loan Documents, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (ii) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the 2010 Credit Agreement and each of the other 2010 Loan Documents and
(iii) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to the 2010 Credit Agreement and each of
the other 2010 Loan Documents. Notwithstanding the foregoing, the Existing
Letters of Credit (as defined in the 2010 Credit Agreement) shall constitute
obligations under the 2010 Loan Documents and not the 2006 Loan Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

7



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those patents listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by two Financial Officers.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning assigned to such term in Section 9-102 of the New
York UCC.

“Secured Hedging Obligations” (a) prior to the 2006 Credit Agreement
Termination, has the meaning assigned to such term in the 2006 Credit Agreement
and (b) upon and following the 2006 Credit Agreement Termination, means all
Hedging Obligations owing to the Agent, a Joint Lead Arranger or a co-arranger,
a Lender or any Affiliate of any of the foregoing and with respect to which, at
or prior to the time that the Hedge Agreement relating to such Hedging
Obligation is entered into, the Borrower (or another Loan Party) and the Lender
or other Person referred to above in this clause (b) (or Affiliate) party
thereto (except in the case of the Agent) shall have delivered written notice to
the Agent that such a transaction has been entered into and that it constitutes
a Secured Hedging Obligation entitled to the benefits of the Collateral
Documents (as defined in the 2010 Credit Agreement).

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations.

“Secured Parties” means (a) the Agent, (b)(i) the 2006 Lenders, (ii) the 2006
Issuing Banks, (iii) each counterparty to any Hedging Agreement with a Loan
Party

 

8



--------------------------------------------------------------------------------

that either (x) is in effect on the Closing Date of the 2006 Credit Agreement if
such counterparty is a 2006 Lender or an Affiliate of a 2006 Lender as of the
Closing Date of the 2006 Credit Agreement or (y) is entered into after the
Closing Date of the 2006 Credit Agreement if such counterparty is a 2006 Lender
or an Affiliate of a 2006 Lender at the time such Hedging Agreement is entered
into (the Persons described in this clause (b)(iii), the “2006 Counterparties”),
(iv) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any 2006 Loan Document owing to any of the Persons described in
clauses (a) or (b) above or to Related Parties of the such Persons, (v) the
successors and assigns of each of the Persons described in clauses (a) or
(b) above and (vi) all former 2006 Lenders, Agents under the 2006 Credit
Agreement, 2006 Issuing Banks or 2006 Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were 2006
Lenders, Agents under the 2006 Credit Agreement, 2006 Issuing Banks or 2006
Counterparties and such Obligations have not been paid or satisfied in full and
(c)(i) the 2010 Lenders, (ii) the 2010 Issuing Banks, (iii) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any 2010 Loan
Document owing to any of the Persons described in clauses (a) or (c) above or to
Related Parties of such Persons, (iv) the successors and assigns of each of the
Persons described in clauses (a) or (c) above and (v) all former 2010 Lenders,
Agents under the 2010 Credit Agreement or 2010 Issuing Banks to the extent that
any Obligations owing to such Persons were incurred while such Persons were 2010
Lenders, Agents under the 2010 Credit Agreement or 2010 Issuing Banks and such
Obligations have not been paid or satisfied in full.

“Securities Account” has the meaning assigned to such term in Section 8-501 of
the New York UCC.

“Securities Intermediary” has the meaning assigned to such term in Section 8-102
of the New York UCC.

“Security” has the meaning assigned to such term in Section 8-102 of the New
York UCC.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the date hereof.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned. by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress,

 

9



--------------------------------------------------------------------------------

logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office (or any successor office) or any
similar offices in any State of the United States or any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

ARTICLE II

Guarantee

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Secured Obligations.
Each of the Guarantors further agrees that the Secured Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Secured Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the Agent
or any other Secured Party to any security held for the payment of the Secured
Obligations or to any balance of any Deposit Account or credit on the books of
the Agent or any other Secured Party in favor of the Borrower or any other
person.

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations or
otherwise (other than the payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), together with the
termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by (i) the
failure of the Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or

 

10



--------------------------------------------------------------------------------

provisions of any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of any security
held by the Agent or any other Secured Party for the Secured Obligations or any
of them; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Secured Obligations; or (v) any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), together with the termination
of the Commitments and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to the Agent). Each Guarantor expressly
authorizes the Agent to take and hold security for the payment and performance
of the Secured Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Secured Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party (other than the payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), together with
the termination of the Commitments and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Agent). The Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with the Borrower
or any other Loan Party or exercise any other right or remedy available to them
against the Borrower or any other Loan Party, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Secured Obligations (other than Unliquidated Obligations) have been fully paid
and satisfied in full in cash, the Commitments have been terminated and the
Unliquidated Obligations have been cash collateralized in a manner satisfactory
to the Agent. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Secured Obligation is
rescinded or must otherwise be restored by the Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower; any other Loan Party or
otherwise.

 

11



--------------------------------------------------------------------------------

Section 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of the Borrower or any other Loan Party to pay any Secured Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Secured Obligation. Upon
payment by any Guarantor of any sums to the Agent as provided above, all rights
of such Guarantor against the Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Secured Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

ARTICLE III

Pledge of Securities

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in, to and under (a) Equity Interests owned
by it and listed on Schedule II and any other Equity Interests obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Stock”); provided, however, that the Pledged Stock shall
not include more than 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treasury Regulation § 1.956-2(c)) of any
(i) Foreign Subsidiary or (ii) upon and following 2006 Credit Agreement
Termination, any Domestic Subsidiary treated as a disregarded entity for U.S.
federal income tax purposes that holds more than 65% of the Capital Stock of a
Foreign Subsidiary; (b)(i) the debt securities listed opposite the name of such
Grantor on Schedule II, (ii) any debt securities in the future issued to such
Grantor and (iii) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt Securities”); (c) all other property that may
be delivered to and held by the Agent pursuant to the terms of this
Section 3.01; (d) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the

 

12



--------------------------------------------------------------------------------

foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Agent any and all Pledged
Securities.

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any person in an amount that exceeds $500,000 that is evidenced by a
duly executed promissory note to be pledged and delivered to the Agent, duly
endorsed in a manner satisfactory to the Agent. Without limiting the foregoing,
all promissory notes in favor of any Grantor shall be delivered to the Agent
promptly after request of the Agent.

(c) Upon delivery to the Agent, (i) any Pledged Securities shall be accompanied
by stock powers duly executed in blank or other instruments of transfer
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule II (as supplemented pursuant to Section 3.02(c)) correctly sets
forth the percentage of the issued and outstanding shares of each class of the
Equity Interests of the issuer thereof represented by such Pledged Stock and
includes all Equity Interests, debt securities and promissory notes owned by
such Grantor; provided, however, that no more than 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treasury
Regulation § 1.956-2(c)) of any (i) Foreign Subsidiary or (ii) upon and
following the 2006 Credit Agreement Termination, any Domestic Subsidiary treated
as a disregarded entity for U.S. federal income tax purposes that holds more
than 65% of the Capital Stock of a Foreign Subsidiary is required to be listed;

(b) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with each of the

 

13



--------------------------------------------------------------------------------

Credit Agreements, will continue to be the direct owner, beneficially and of
record, of the Pledged Securities indicated on Schedule II as owned by such
Grantor, (ii) holds the same free and clear of all Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by this Agreement or as permitted by each of the Credit Agreements
and transfers made in compliance with each of the Credit Agreements, and
(iv) subject to Sections 3.02(b) and 3.06, will cause any and all Pledged
Collateral, whether for value paid by the Grantor or otherwise, to be forthwith
deposited with the Agent and pledged or assigned hereunder;

(c) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral (other than Pledged Collateral
representing less than all of the Equity Interests of a Person) is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Agent of rights and remedies hereunder;

(d) each of the Grantors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than Liens created by this Agreement or as permitted by each of the
Credit Agreements), however arising, of all Persons whomsoever;

(e) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
of the Pledged Collateral effected hereby (other than such as have been obtained
and are in full force and effect and except with respect to Pledged Collateral
in the form of Equity Interests in joint ventures);

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Agent in accordance with this
Agreement, the Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Secured Obligations; and

(g) the pledge effected hereby is effective to vest in the Agent, for the
ratable benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.

Section 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each interest in any limited liability company or limited
partnership controlled by any Grantor and pledged hereunder shall be represented
by a

 

14



--------------------------------------------------------------------------------

certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

Section 3.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Agent. Each Grantor
will promptly give to the Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor. The Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

Section 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Agent shall
have given the Grantors at least two Business Days’ notice of its intent to
exercise its rights under this Agreement (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default with respect
to Holdings or the Borrower under paragraph (f) or (g) of Article VII of each of
the Credit Agreements):

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not in violation with the terms of this Agreement,
each of the Credit Agreements and each of the other Loan Documents.

(b) The Agent shall execute and deliver to each Grantor, or cause to be executed
and delivered to each Grantor, all such proxies, powers of attorney and other
instruments as a Grantor may reasonably request for the purpose of enabling such
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of each of the
Credit Agreements, each of the other Loan Documents and applicable laws;
provided, however, that any noncash dividends, interest, principal or other
distributions that would constitute Pledged Stock or Pledged Debt Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Securities or received
in exchange for Pledged Securities or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation, acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part

 

15



--------------------------------------------------------------------------------

of the Pledged Collateral, and, if received by any Grantor, shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Agent and the other Secured Parties and shall be forthwith delivered to the
Agent in the same form as so received (with any necessary endorsement). This
paragraph (iii) shall not apply to dividends between or among the Borrower and
the Subsidiary Guarantors only of property subject to a perfected security
interest under this Agreement; provided that the Borrower notifies the Agent in
writing, specifically referring to this Section 3.06 at the time of such
dividend and takes any actions the Agent reasonably specifies to ensure the
continuance of its perfected security interest in such property under this
Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(iii) of this Section 3.06,
then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Agent and the other Secured Parties, shall
be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Agent upon demand in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Agent in an account to be established by the Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the applicable Grantor or Grantors have delivered to the Agent
certificates to that effect, the Agent shall, promptly after all such Events of
Default have been cured or waived, repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Agent shall have notified (or shall be deemed to have notified) the Grantors
of the suspension of their rights under paragraph (a)(i) of this Section 3.06,
then all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 3.06, and the obligations of the Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Majority Secured Parties, the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights.

 

16



--------------------------------------------------------------------------------

(d) Any notice given by the Agent to the Grantors exercising its rights under
paragraph (a) of this Section 3.06(i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Grantors at the
same or different times and (iii) may suspend the rights of the Grantors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE IV

Security Interests in Personal Property

Section 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
assigns and pledges to the Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”), in all right, title or interest in or to any and all
of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all cash, Deposit Accounts and Securities Accounts;

(d) all Commercial Tort Claims;

(e) all Documents;

(f) all Equipment;

(g) all General Intangibles;

(h) all Instruments;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all books and records pertaining to the Article 9 Collateral; and

(m) to the extent not otherwise included, all Proceeds and products of

 

17



--------------------------------------------------------------------------------

any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing.

Notwithstanding the foregoing, the Article 9 Collateral shall not include any of
the following assets now owned or hereafter acquired which would otherwise be
included in the Article 9 Collateral (collectively, the “Excluded Collateral”):

(a) any vehicle covered by a certificate of title or ownership,

(b) any real property held by the Borrower or any Guarantor as a lessee under a
lease,

(c) assets sold to a Person which is not a Grantor in compliance with each of
the Credit Agreements,

(d) assets owned by a Guarantor after the release of the guarantee of such
Guarantor pursuant to Section 7.15,

(e) assets subject to a Lien permitted by clauses (g), (h), (i) and (r) (in the
case of a Lien permitted by clause (r), securing Indebtedness permitted to be
incurred pursuant to clauses (7) and (15) of the definition of “Permitted
Indebtedness” set forth in each of the Credit Agreements) of the definition of
“Permitted Liens” set forth in each of the Credit Agreements,

(f) assets which contain a valid and enforceable prohibition on the creation of
a security interest therein so long as such prohibition remains in effect and is
valid and effective notwithstanding Sections 9-406, 9-407, 9-408 and 9-409 of
the applicable Uniform Commercial Code; provided that, upon the reasonable
request of the Agent, the Borrower shall, and shall cause any applicable Grantor
to, use commercially reasonable efforts to have waived or eliminated such
provision,

(g) any property excluded from the definition of Pledged Collateral by virtue of
the proviso to Section 3.01(a) hereof,

(h) any Letter-of-Credit Rights to the extent any Grantor is required by
applicable law to apply the proceeds of a drawing of such letter of credit for a
specified purpose and to a person that is not a Grantor,

(i) any asset of a Controlled Foreign Subsidiary (within the meaning of Treasury
Regulation § 1.956-2(c)(2) or any successor provision thereto) or a subsidiary
of a Controlled Foreign Subsidiary, and

(j) any application for a Trademark registration filed with the United States
Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act (“Intent
to Use Application”) prior to the filing with and acceptance by the United
States Patent and Trademark Office of a

 

18



--------------------------------------------------------------------------------

Statement of Use (as described in Section 1(d) of the Lanham Act) or an
Amendment to Allege Use (as described in Section 1(c) of the Lanham Act).

(b) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as all assets of such Grantor or words of similar effect, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Agent to file in any
relevant jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.

The Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the Agent
as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization or formation of each
Grantor) is materially correct and complete as of the Closing Date of the 2010
Credit Agreement. Uniform Commercial Code financing statements (including

 

19



--------------------------------------------------------------------------------

fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Agent based upon the information provided to the Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection Certificate (or specified by
notice from the Borrower to the Agent after the Closing Date of the 2010 Credit
Agreement in the case of filings, recordings or registrations required by
Section 5.11 of each of the Credit Agreements, which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary as of the
Closing Date of the 2010 Credit Agreement to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Agent (for the ratable benefit of the Secured Parties) in respect
of all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed agreement in the form
hereof and containing a description of all Article 9 Collateral consisting of
Intellectual Property with respect to United States Patents and United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights have been
delivered to the Agent for recording by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. §261, 15
U.S.C. §1060 or 17 U.S.C. §205 and the regulations thereunder, as applicable,
and otherwise as may be required pursuant to the laws of any other necessary
jurisdiction, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Agent (for the ratable benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b) and except
for Commercial Tort Claims in an amount less than or equal to $500,000, a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and

 

20



--------------------------------------------------------------------------------

its territories and possessions pursuant to the Uniform Commercial Code or other
applicable law in such jurisdictions and (iii) a security interest that shall be
perfected in all Article 9 Collateral in which a security interest may be
perfected upon the receipt and recording of this Agreement with the United
States Copyright Office. The Security Interest is and shall be prior to any
other Lien on any of the Article 9 Collateral, other than Liens expressly
permitted pursuant to Section 6.06 of each of the Credit Agreements.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.06 of each of
the Credit Agreements. None of the Grantors has filed or consented to (i) the
filing of any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 6.06 of each of the Credit Agreements. On the date
hereof, none of the Grantors hold any Commercial Tort Claim in an amount greater
than $500,000 except as indicated on the Perfection Certificate and set forth on
Schedule IV.

Section 4.03. Covenants. (a) Intentionally Omitted.

(b) Subject to the rights of such Grantor under the Loan Documents, each Grantor
shall, at its own expense, take any and all actions it deems necessary in the
prudent conduct of the business of such Grantor (to be determined in Grantor’s
reasonable discretion) to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Agent in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.06 of each of the Credit Agreements.

(c) Each Grantor agrees that it shall not change such Grantor’s name, corporate
structure (e.g., by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization unless it shall
have (i) notified the Agent in writing at least twenty (20) days prior to any
such change or establishment, identifying such new proposed name, corporate
structure or jurisdiction of organization and providing such other information
in connection therewith as the Agent may reasonably request and (ii) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Agent’s Security Interest in the
Collateral intended to be granted and agreed to hereby.

(d) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all

 

21



--------------------------------------------------------------------------------

such actions as the Agent may from time to time request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable to any Grantor under or in connection with any of the Article 9
Collateral shall be or become evidenced by any promissory note or other
instrument in excess of $500,000, such note or instrument shall be promptly
pledged and delivered to the Agent, duly endorsed in a manner satisfactory to
the Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Agent, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may, in the Agent’s judgment,
constitute Copyrights, Licenses, Patents or Trademarks; provided that any
Grantor shall have the right, exercisable within 10 days after it has been
notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any material inaccuracy of the representations
and warranties made by such Grantor hereunder with respect to such Collateral.
Each Grantor agrees that it will use its best efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the Agent of
the specific identification of such Collateral.

(e) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

(f) At its option, the Agent may discharge past due Taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Article 9 Collateral and not expressly permitted pursuant to
Section 6.06 of each of the Credit Agreements, and may pay for the maintenance
and preservation of the Article 9 Collateral to the extent any Grantor fails to
do so as required by the Credit Agreements or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Agent on demand for any payment
made or any expense incurred by the Agent pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Agent or any Secured Party to cure or perform, any covenants
or other promises of any Grantor with respect to Taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

(g) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an

 

22



--------------------------------------------------------------------------------

Account in excess of $500,000, such Grantor shall promptly assign such security
interest to the Agent. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.

(h) As between each Grantor, the Agent and the Secured Parties, each Grantor
shall remain liable to observe and perform all the conditions and obligations to
be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(i) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by
Section 6.06 of each of the Credit Agreements. None of the Grantors shall make
or permit to be made any transfer of the Article 9 Collateral, except as
expressly permitted by Sections 6.03 and 6.07 of each of the Credit Agreements.

(j) None of the Grantors will, without the Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in good faith in the prudent conduct of the business of such Grantor.

(k) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.10 of each of the Credit
Agreements. Each Grantor irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, upon the
occurrence and during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Grantor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or under the Credit Agreements or to pay
any premium in whole or part relating thereto, the Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Agent deems advisable. All sums disbursed by the Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the Agent
and shall be additional Secured Obligations secured hereby.

 

23



--------------------------------------------------------------------------------

(l) Intentionally Omitted.

Section 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Article 9 Collateral, each Grantor agrees, in each case
at such Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments in excess of $500,000, such Grantor shall forthwith endorse, assign
and deliver the same to the Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the Agent may from time to time specify.

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, other than (A) segregated Deposit Accounts constituting (and
the balance of which consists solely of funds set aside in connection with)
payroll accounts, withholding tax accounts, or trust, escrow or other fiduciary
accounts or (B) Deposit Accounts the daily balance of which does not at any time
exceed $1,000,000 for any such account or $10,000,000 for all such accounts,
such Grantor shall, upon the Agent’s request within 90 days of the date hereof,
either (i) cause the depositary bank to agree to comply at any time with
instructions from the Agent to such depositary bank directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of such Grantor or any other person, pursuant to a Control Agreement in
form and substance satisfactory to the Agent, or (ii) arrange for the Agent to
become the customer of the depositary bank with respect to the Deposit Account,
with the Grantor being permitted, only with the consent of the Agent, to
exercise rights to withdraw funds from such Deposit Account. The Agent agrees
with each Grantor that the Agent shall not give any such instructions or
withhold any withdrawal rights from any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to any Deposit Account
for which any Grantor, the depositary bank and the Agent have entered into a
cash collateral agreement specially negotiated among such Grantor, the
depositary bank and the Agent for the specific purpose set forth therein.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time specify. If any securities now or hereafter
acquired by any Grantor are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, within ninety (90) days of
the date of the Agent’s request, pursuant to an agreement in form and substance
satisfactory to the Agent, either (a) cause the issuer to agree to comply with
instructions from the Agent as to such securities, without further consent of

 

24



--------------------------------------------------------------------------------

any Grantor or such nominee, or (b) arrange for the Agent to become the
registered owner of the securities. If any securities, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a Securities
Intermediary or Commodity Intermediary, such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, within ninety (90) days of
the date of the Agent’s request, pursuant to an agreement in form and substance
satisfactory to the Agent, either (a) cause such Securities Intermediary or
Commodity Intermediary, as the case may be, to agree to comply with Entitlement
Orders or other instructions from the Agent to such Securities Intermediary as
to such securities or other Investment Property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Agent to such Commodity Intermediary, in each case without further consent
of any Grantor or such nominee, or (b) in the case of Financial Assets (as
governed by Article 8 of the New York UCC) or other Investment Property held
through a Securities Intermediary, arrange for the Agent to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Agent, to exercise rights to
withdraw or otherwise deal with such Investment Property. The Agent agrees with
each of the Grantors that the Agent shall not give any such Entitlement Orders
or instructions or directions to any such issuer, Securities Intermediary or
Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights, by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any Financial Assets credited to a Securities Account for which the Agent is
the Securities Intermediary.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Agent thereof and, at the
request of the Agent, shall take such action as the Agent may request to vest in
the Agent control under New York UCC Section 9-105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures satisfactory to the Agent and so long as such
procedures will not result in the Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after

 

25



--------------------------------------------------------------------------------

taking into account any action by such Grantor with respect to such Electronic
Chattel Paper or transferable record.

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Agent thereof and, at the request and option of the
Agent, such Grantor shall, pursuant to an agreement in form and substance
satisfactory to the Agent, either (i) arrange for the issuer and any confirmer
of such letter of credit to consent to an assignment to the Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the Agent
to become the transferee beneficiary of the letter of credit, with the Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim, the Grantor shall promptly notify the Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Agent.

Section 4.05. Covenants regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, may become invalidated or dedicated to the public, and agrees
that it shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of the business of the Borrower
and its Subsidiaries, taken as a whole, (i) maintain such Trademark in full
force free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

(d) Each Grantor shall notify the Agent promptly if it knows or has reason to
know that any Patent, Trademark or Copyright that is material to the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole, may become
abandoned,

 

26



--------------------------------------------------------------------------------

lost or dedicated to the public, or of any adverse determination or development
(including the institution of or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, United States
Copyright Office or any court or similar office of any country) regarding such
Grantor’s ownership of any such Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any Patent, Trademark or Copyright
(or for the registration of any Trademark or Copyright) with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States or in any other country
or any political subdivision thereof, with respect to any of the same which is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, unless it promptly informs the Agent, and, upon request of the
Agent, executes and delivers any and all agreements, instruments, documents and
papers as the Agent may request to evidence the Agent’s security interest in
such Patent, Trademark or Copyright, and each Grantor hereby appoints the Agent
as its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

(f) Each Grantor will take all necessary steps that it deems appropriate under
the circumstances and are consistent with the practice in any proceeding before
the United States Patent and Trademark Office, United States Copyright Office or
any office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, to maintain and pursue each
application relating to any Patent, Trademark and/or Copyright (and to obtain
the relevant grant or registration) that is material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright that is
material to the conduct of the business of the Borrower and its Subsidiaries,
taken as a whole, has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Agent and
shall, if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Article 9 Collateral. Such
Grantor may discontinue or settle any such suit or other action if the Grantor
deems such discontinuance or settlement to be appropriate in its reasonable
business judgment.

 

27



--------------------------------------------------------------------------------

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall, at the request of the Agent, use its best efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Grantor’s right, title and interest thereunder to the Agent or its designee.

ARTICLE V

Remedies

Section 5.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any of or all the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Grantor agrees that the
Agent shall have the right, subject to the mandatory requirements of applicable
law, to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Agent shall deem
appropriate. The Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Agent shall have the right
to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
the Grantors hereby waive (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

The Agent shall give the applicable Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day

 

28



--------------------------------------------------------------------------------

on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Agent may (in its sole and absolute discretion)
determine. The Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given. The Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Agent shall be free to carry out such sale pursuant to such agreement and no
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Agent may proceed by a suit or suits
at law or in equity to foreclose this Agreement and to sell the Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Agent in
accordance with the 2006 Credit Agreement or the 2010 Credit Agreement, as
applicable (in its capacity as such hereunder or under any other Loan Document)
in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Secured

 

29



--------------------------------------------------------------------------------

Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion (as between the Secured Parties and the
Grantors) as to the time of application of any such proceeds, moneys or balances
in accordance with this Agreement. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Agent or such
officer or be answerable in any way for the misapplication thereof.

Section 5.03. Enforcement by the Agent. (a) Notwithstanding anything herein to
the contrary, if any Event of Default under any 2006 Loan Document or any 2010
Loan Document shall have occurred and be continuing, the Agent shall act in
relation to the Collateral in accordance with the instructions of the Required
Lenders under the applicable Credit Agreement.

(b) The Agent may disregard any instructions from any other Person to exercise
any right or remedy hereunder with respect to the Collateral and any
instructions that are inconsistent with this Agreement.

(c) Subject to clause (e), the Required Lenders under each of the Credit
Agreements may give or refrain from giving instructions to the Agent to exercise
or refrain from exercising any right or remedy hereunder with respect to the
Collateral as the Agent sees fit in accordance with the other provisions of this
Agreement.

(d) The Agent shall inform each Lender on receiving any instructions under this
Section 5.03 to exercise rights or remedies with respect to the Collateral.

(e) If the Agent receives inconsistent instructions from the Required Lenders
under each of the Credit Agreements, the Agent shall act in relation to the
Collateral in accordance with the instructions of the Majority Secured Parties.

Section 5.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Article at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each

 

30



--------------------------------------------------------------------------------

Grantor hereby grants to the Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Article 9 Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Agent shall be exercised, at the option of the Agent,
only upon the occurrence and during the continuation of an Event of Default;
provided, however, that any license, sublicense or other transaction entered
into by the Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

Section 5.05. Securities Act, etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable “blue sky” or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Agent may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with such number
of purchasers as the Agent determines to be reasonable to effect such sale. Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, the Agent shall incur
no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 5.05 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

 

31



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

Section 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Secured Obligation or
assets of any other Guarantor shall be sold pursuant to any Collateral Document
to satisfy any Secured Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

Section 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations. No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

(b) Each of the Borrower and the Subsidiary Guarantors hereby agrees that all
Indebtedness and other monetary obligations owed by it to the Borrower or any
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations.

 

32



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of each of the Credit Agreements. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of each of the Credit Agreements.

Section 7.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of any
of the Credit Agreements, any other Loan Document, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from any of the Credit
Agreements, any other Loan Document or any other agreement or instrument,
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations, or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
any of the Credit Agreements, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under any Loan Document is outstanding and unpaid or the
aggregate L/C Exposure does not equal zero and so long as the Commitments under
any of the Credit Agreements have not expired or terminated.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Secured Parties and their respective successors and assigns, except that
no Loan Party shall have the right to assign

 

33



--------------------------------------------------------------------------------

or transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreements. This
Agreement shall be construed as a separate agreement with respect to each Loan
Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

Section 7.06. Agent’s Fees and Expenses: Indemnification. (a) The parties hereto
agree that the Agent shall be entitled to reimbursement of its expenses incurred
hereunder as provided in Section 9.03 of each of the Credit Agreements.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Agent and
the other Indemnitees against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related out of pocket expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing
agreement or instrument contemplated hereby or thereby, or to the Collateral,
whether or not any Indemnitee is a party thereto; provided, however that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor and shall
bear interest at the rate specified in Section 2.12 of the 2010 Credit
Agreement.

Section 7.07. Agent Appointed Attorney-in-Facts. Each Grantor hereby appoints
the Agent as the attorney-in-fact of such Grantor for the purpose of carrying
out the provisions of this Agreement and taking any action and executing any
instrument that

 

34



--------------------------------------------------------------------------------

the Agent may deem necessary or advisable to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Agent; and (h) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the Agent
to make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Agent and the other Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

Section 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agent,

 

35



--------------------------------------------------------------------------------

any Lender or any Issuing Bank may have had notice or knowledge of such Default
at the time. No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.02 of each of the Credit Agreements.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

36



--------------------------------------------------------------------------------

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent, any Issuing Bank or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

Section 7.15. Termination or Release. (a) This Agreement, the Guarantees, the
Security Interest and all other security interests granted hereby shall
terminate when all the Secured Obligations (other than Unliquidated Obligations)
have been paid and satisfied in full in cash (and the Commitments have been
terminated and the Unliquidated Obligations have been cash collateralized in a
manner satisfactory to the Agent) and the Lenders have no further commitment to
lend under each of the Credit Agreements, the aggregate LC Exposure under each
of the Credit Agreements has been reduced to zero and the Issuing Bank under
each of the Credit Agreements has no further obligations to issue Letters of
Credit under each of the Credit Agreements.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released upon the consummation of any
transaction permitted by each of the Credit Agreements as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary of the Borrower.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under each of the Credit Agreements to any person that is not the
Borrower or a

 

37



--------------------------------------------------------------------------------

Guarantor, or, upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.02
of each of the Credit Agreements, the security interest in such Collateral shall
be automatically released and the Agent will confirm such release in writing
promptly after written request therefor.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Agent shall execute and deliver to any Grantor, at such
Grantor’s expense, all documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Agent. Without limiting the provisions of Section 7.06, the Borrower shall
reimburse the Agent upon demand for all costs and out of pocket expenses,
including the fees, charges and disbursements of counsel, incurred by it in
connection with any action contemplated by this Section 7.15.

Section 7.16. Additional Guarantors. Pursuant to Section 5.11 of each of the
Credit Agreements, each Domestic Subsidiary of a Loan Party that was not in
existence or not a Subsidiary on the date of the 2010 Credit Agreement is
required to enter in this Agreement as a Subsidiary Guarantor upon becoming such
a Subsidiary. Upon execution and delivery by the Agent and a Domestic Subsidiary
of a supplement in the form of Exhibit A hereto, such Domestic Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor herein. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

Section 7.17. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

TRANSDIGM INC. by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer

 

TRANSDIGM GROUP INCORPORATED by    

/s/ W. Nicholas Howley

  Name: W. Nicholas Howley   Title: Chairman and Chief Executive Officer

Signature Page to Amended and Restated Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

 

MARATHONNORCO AEROSPACE, INC.

ADAMS RITE AEROSPACE, INC.

CHAMPION AEROSPACE LLC

AVIONIC INSTRUMENTS LLC

SKURKA AEROSPACE INC.

CDA INTERCORP LLC

AEROCONTROLEX GROUP, INC.

AVIATION TECHNOLOGIES, INC.

AVTECH CORPORATION

TRANSICOIL LLC

MALAYSIAN AEROSPACE SERVICES, INC.

BRUCE AEROSPACE INC.

BRUCE INDUSTRIES, INC.

CEF INDUSTRIES, LLC

ACME AEROSPACE, INC.

DUKES AEROSPACE, INC.

SEMCO INSTRUMENTS, INC.

AIRCRAFT PARTS CORPORATION

MCKECHNIE AEROSPACE HOLDINGS, INC.

MCKECHNIE AEROSPACE DE, INC.

MCKECHNIE AEROSPACE US LLC

MCKECHNIE AEROSPACE INVESTMENTS, INC.

VALLEY-TODECO, INC.

HARTWELL CORPORATION

WESTERN SKY INDUSTRIES, LLC

TEXAS ROTRONICS, INC.

      by    

/s/ Gregory Rufus

  Name: Gregory Rufus   Title:   Treasurer and Secretary

 

2



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Agent         by    

/s/ Robert Hetu

  Name:  Robert Hetu   Title:  Managing Director         by    

/s/ Kevin Buddhdew

  Name:  Kevin Buddhdew   Title:  Associate

 

3



--------------------------------------------------------------------------------

Schedule I

Subsidiary Guarantors

 

Subsidiary Guarantor

1.      MarathonNorco Aerospace, Inc.

2.      Adams Rite Aerospace, Inc.

3.      Champion Aerospace LLC

4.      Avionic Instruments LLC

5.      Skurka Aerospace Inc.

6.      CDA InterCorp LLC

7.      AeroControlex Group, Inc.

8.      Aviation Technologies, Inc.

9.      Avtech Corporation

10.    Transicoil LLC

11.    Malaysian Aerospace Services, Inc.

12.    Bruce Aerospace Inc.

13.    Bruce Industries, Inc.

14.    CEF Industries, LLC

15.    Acme Aerospace, Inc.

16.    Semco Instruments, Inc.

17.    Dukes Aerospace, Inc.

18.    Aircraft Parts Corporation

19.    McKechnie Aerospace Holdings, Inc.

20.    McKechnie Aerospace DE, Inc.

21.    McKechnie Aerospace US LLC

22.    McKechnie Aerospace Investments, Inc.

23.    Valley-Todeco, Inc.

24.    Hartwell Corporation

25.    Western Sky Industries, LLC



--------------------------------------------------------------------------------

Subsidiary Guarantor

26.    Texas Rotronics, Inc.

 

2



--------------------------------------------------------------------------------

Schedule II

Capital Stock

 

Issuer

  

Holder

  

Number and Class of

Shares Issued and

Outstanding

  

Number and Class

of Shares Pledged

   % of Equity
Interest
Pledged

1.      TransDigm Inc.

   TransDigm Group Incorporated    100 shares of common stock    100 shares of
common stock    100%

2.      MarathonNorco Aerospace, Inc.

   TransDigm Inc.    32,925 shares of common stock    32,925 shares of common
stock    100%

3.      Adams Rite Aerospace, Inc.

   TransDigm Inc.    50,000 common shares    50,000 common shares    100%

4.      Champion Aerospace LLC

   TransDigm Inc.    100% of membership interests    100% membership interests
   100%

5.      Marathon Power Technologies Limited

   MarathonNorco Aerospace, Inc.    100,000 ordinary shares, par value £1.00   
65,000 ordinary shares, par value £1.00    65%

6.      Avionic Instruments LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests    100%

7.      Skurka Aerospace Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
100%

8.      CDA InterCorp LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests    100%

9.      AeroControlex Group, Inc.

   TransDigm Inc.    100 common shares    100 common shares    100%

10.    Aviation Technologies, Inc.

   TransDigm Inc.    3,000 shares of common stock    3,000 shares of common
stock    100%

11.    Avtech Corporation

   Aviation Technologies, Inc.    4,689 shares of common stock    4,689 shares
of common stock    100%

12.    Transicoil LLC

   Aviation Technologies, Inc.    100% of membership interests    65% of
membership interests    65%

13.    Transicoil (Malaysia) Sendirian Berhad

   Transicoil LLC    1,000,000 ordinary shares    650,000 ordinary shares    65%

14.    Malaysian Aerospace Services, Inc.

   Aviation Technologies, Inc.    500 shares of common stock    500 shares of
common stock    100%

15.    Bruce Aerospace Inc.

   TransDigm Inc.    100 common shares    100 common shares    100%

16.    Bruce Industries, Inc.

   Bruce Aerospace Inc.    1,000 common shares    1,000 common shares    100%

17.    CEF Industries, LLC

   TransDigm Inc.    100% of membership interests    100% of membership
interests    100%

18.    Aircraft Parts Corporation

   Skurka Aerospace Inc.    5,000 common shares    5,000 common shares    100%

19.    Acme Aerospace, Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
100%



--------------------------------------------------------------------------------

Issuer

  

Holder

  

Number and Class of

Shares Issued and

Outstanding

  

Number and Class

of Shares Pledged

   % of Equity
Interest
Pledged

20.    Semco Instruments, Inc.

   TransDigm Inc.    4,824,204 Class A common shares    4,824,204 Class A common
shares    100%

21.    Dukes Aerospace, Inc.

   TransDigm Inc.    5,000 common shares    5,000 common shares    100%

22.    McKechnie Aerospace DE, Inc.

   McKechnie Aerospace Holdings, Inc.    100 shares of common stock    100
shares of common stock    100%

23.    McKechnie Aerospace US LLC

   McKechnie Aerospace DE, Inc.    135,300,000 units    135,300,000 units   
100%

24.    McKechnie Aerospace (Europe) Limited (UK company)

   McKechnie Aerospace DE, Inc.    1,000 shares owned    650 shares    65%

25.    McKechnie Aerospace Investments, Inc.

   McKechnie Aerospace US LLC    1,000 shares of Class A common stock    1,000
shares of Class A common stock    100%      

 

13,000 shares of Class B common stock

  

 

13,000 shares of Class B common stock

   100%

26.    Valley-Todeco, Inc.

   McKechnie Aerospace Investments, Inc.    1,500 shares of common stock   
1,500 shares of common stock    100%

27.    Hartwell Corporation

   McKechnie Aerospace Investments, Inc.    27,132 ordinary shares    27,132
ordinary shares    100%      

 

34,892 ordinary shares

  

 

34,892 ordinary shares

   100%

28.    Western Sky Industries, LLC

   McKechnie Aerospace Investments, Inc.    100 units    65 units    65%

29.    Mecanismos De Matamoros, S.A. de C.V. (Mexican company)

   Western Sky Industries, LLC    10,000 shares of Class A common stock owned]
  

6,500 shares of

Class A common stock)

   65%   

 

Texas Rotronics, Inc.

  

 

34,999 shares of Class B common stock owned

  

 

22,749.35 shares

of Class B common stock

   65%   

 

Western Sky Industries, LLC

  

 

1 share of Class B common stock owned)

  

 

.65 shares of Class B common stock

   0%

30.    Aero Quality Sales, Ltd. (UK company)

   Western Sky Industries, LLC    125,000 ordinary shares owned    81,250
ordinary shares    65%

31.    Texas Rotronics, Inc.

   Western Sky Industries, LLC    1000 shares of common stock    1000 shares of
common stock    100%

32.    McKechnie Aerospace Holdings, Inc.

   TransDigm Inc.    100 shares of common stock    100 shares of common stock   
100%

 

2



--------------------------------------------------------------------------------

Pledged Debt Securities

 

1. Promissory Note, dated as of February 27, 2007, made by Champion Aerospace
LLC (f/k/a Champion Aerospace Inc.) in favor of TransDigm Inc. in the principal
amount of $81,937,500

 

2. Demand Promissory Note, dated February 7, 2007, made by Aviation
Technologies, Inc. (as successor by merger to Project Coffee Acquisition Co.) in
favor of TransDigm Inc., in the principal amount of $300,000,000

 

3. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of £22,793,050 and £1,000 each to McKechnie Aerospace DE, Inc.

 

4. Notes issued by McKechnie Aerospace (Europe) Ltd. in the aggregate principal
amount of €50,383,707 and €1,000 each to McKechnie Aerospace DE, Inc.

 

3



--------------------------------------------------------------------------------

Schedule III

Intellectual Property

PART A

TRANSDIGM ENTITIES

Patents

 

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

TransDigm, Inc.    Pending    US    Side-Locking Clamping Apparatus and Method
   12/775,623    07-May-10       TransDigm, Inc.    Pending    PCT   
Side-Locking Clamping Apparatus and Method    PCT/US2010/034038    07-May-10   
   TransDigm, Inc.    Granted    US    Control Cables    09/133,566    13-Aug-98
   6,484,605    26-Nov-02 TransDigm, Inc.    Granted    US    Control Cables   
09/839,545    20-Apr-01    6,314,830    13-Nov-01 TransDigm, Inc.    Granted   
Canada    Control Cables    2,340,347    13-Aug-99    2,340,347    14-Feb-06
TransDigm, Inc.    Pending    Europe    Control Cables    99942054.0   
13-Aug-99    1104503    TransDigm, Inc.    Granted    Japan    Control Cables   
565307/00    13-Aug-99    4479449    05-Mar-10

AeroControlx

Group, Inc.

   Granted    US    Lavatory Service Shut Off Valve    10/085,510    28-Feb-02
   6,729,368    04-May-04 TransDigm, Inc.    Published    Germany    Lavatory
Service Shut Off Valve    10392125.7    28-Feb-03       TransDigm, Inc.   
Granted    Canada    Lavatory Service Shut Off Valve    2,447,989    28-Feb-03
   2,447,989    13-May-08

AeroControlx

Group, Inc.

   Granted    US    Lavatory Service Shut Off Valve    10/505,756    26-Aug-04
   7,331,365    19-Feb-08 TransDigm, Inc.    Granted    US    Coupling Assembly
   10/413,583    15-Apr-03    6,971,682    06-Dec-05 TransDigm, Inc.    Granted
   Europe    Coupling Assembly    04759414.8    13-Apr-04    1613888   
25-Jun-08 TransDigm, Inc.    Granted    Germany    Coupling Assembly   
602004014602    13-Apr-04    1613888    25-Jun-08 TransDigm, Inc.    Granted   
Spain    Coupling Assembly    04759414.8    13-Apr-04       25-Jun-08 TransDigm,
Inc.    Granted    France    Coupling Assembly    04759414.8    13-Apr-04   
1613888    25-Jun-08 TransDigm, Inc.    Granted    United Kingdom    Coupling
Assembly    04759414.8    13-Apr-04    1613888    25-Jun-08 TransDigm, Inc.   
Granted    US    Automatic Shutoff Refueling Receiver    10/728,832    08-Dec-03
   7,467,649    23-Dec-08 Adams Rite Aerospace, Inc.    Granted    US    Quick
Return Electro-Mechanical Actuator    10/274,558    21-Oct-02    6,677,844   
31-Jan-04 AeroControlx    Granted    US    Static Port Skin Applique   
11/065,293    25-Feb-05    7,407,136    05-Aug-08

 

4



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

Group, Inc.          Apparatus and Method             TransDigm, Inc.    Granted
   US    Straight Ribbon Heater    10/935,149    08-Sep-04    7,176,421   
13-Feb-07 TransDigm, Inc.    Granted    Europe    Straight Ribbon Heater   
05723008.8    15-Feb-05    1721491    09-Apr-08 TransDigm, Inc.    Granted   
Germany    Straight Ribbon Heater    6020050059601    15-Feb-05    1721491   
09-Apr-08 TransDigm, Inc.    Granted    Spain    Straight Ribbon Heater   
05723008.8    15-Feb-05    2306118    09-Apr-08 TransDigm, Inc.    Granted   
France    Straight Ribbon Heater    05723008.8    15-Feb-05    1721491   
09-Apr-08 TransDigm, Inc.    Granted    United Kingdom    Straight Ribbon Heater
   05723008.8    15-Feb-05    1721491    15-Feb-05 TransDigm, Inc.    Granted   
US    Clamping Apparatus and Method    11/061,742    22-Feb-05    7,392,569   
01-Jul-08 TransDigm, Inc.    Granted    Europe    Clamping Apparatus and Method
   05723427.0    22-Feb-05    1716339    07-Apr-10 TransDigm, Inc.    Granted   
Germany    Universal Clamp    05723427.0    22-Feb-05   

60 2005

020422.9-08

   07-Apr-10 TransDigm, Inc.    Granted    France    Universal Clamp   
05723427.0    22-Feb-05    1716339    07-Apr-10 TransDigm, Inc.    Granted   
United Kingdom    Universal Clamp    05723427.0    22-Feb-05    1716339   
07-Apr-10 TransDigm, Inc.    Granted    Spain    Universal Clamp    05723427.0
   22-Feb-05    1716339    07-Apr-10 TransDigm, Inc.    Granted    Italy   
Universal Clamp    05723427.0    22-Feb-05    1716339    07-Apr-10 TransDigm,
Inc.    Published    US    Aircraft Portable Water Disinfection/Sanitation
System    11/790,751    27-Apr-07       TransDigm, Inc.    Published    Europe
   Aircraft Portable Water Disinfection/Sanitation System    08746226.3   
18-Apr-08       TransDigm, Inc.    Published    US    Flexible, Self Bonding
Coupling Assembly    11/907,174    10-Oct-07       TransDigm, Inc.    Pending   
Canada    Flexible, Self Bonding Coupling Assembly    2702255    30-Sep-08      
TransDigm, Inc.    Pending    Japan    Flexible, Self Bonding Coupling Assembly
   2010-528940    30-Sep-08       TransDigm, Inc.    Pending    EPO    Flexible,
Self Bonding Coupling Assembly    08838500.0    30-Sep-08       AeroControlx
Group    Pending    US    Freeze Resistant Manifold Assembly and System   
12/483,666    12-Jun-09       AeroControlx Group    Pending    PCT    Freeze
Resistant Manifold Assembly and System    PCT/US2010/038509    14-Jun-10      
Adams Rite Aerospace, Inc.    Published    US    Window Shade Positioning
Apparatus and Method    11/132,433    19-May-05       Adams Rite Aerospace, Inc.
   Granted    Europe    Window Shade Positioning Apparatus and Device   
05011345.5    25-May-05    1600316    14-Jul-10 Adams Rite Aerospace, Inc.   
Granted    France    Window Shade Positioning Apparatus    05011345.5   
25-May-05    1600316    14-Jul-10 Adams Rite Aerospace, Inc.    Granted   
Germany    Window Shade Positioning Apparatus and Method    05011345.5   
25-May-05    1600316    14-Jul-10 TransDigm, Inc.    Published    US    Hands
Free Waste Flap Apparatus and Method    12/305,170    08-Oct-09      

 

5



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

TransDigm, Inc.    Published    Europe    Hands Free Waste Flap Apparatus and
Method    07809622.9    18-Jun-07       Adams Rite Aerospace, Inc.    Pending   
US    Electronic Rapid Decompression Sensor    12/921,324    07-Sep-10      
Adams Rite Aerospace, Inc.    Pending    Mexico    Rapid Decompression Detection
System and Method    MX/a/2010/009892    09-Mar-09       Adams Rite Aerospace,
Inc.    Pending    Canada    Rapid Decompression Detection System and Method   
2717911    09-Mar-09       Adams Rite Aerospace, Inc.    Pending    China   
Rapid Decompression Detection System and Method       09-Mar-09       Adams Rite
Aerospace, Inc.    Pending    India    Rapid Decompression Detection System and
Method       09-Mar-09       Adams Rite Aerospace, Inc.    Pending    Europe   
Rapid Decompression Detection System and Method    09717246.4    09-Mar-09      
Adams Rite Aerospace, Inc.    Pending    Singapore    Rapid Decompression
Detection System and Method    201006860-9    09-Mar-09       Adams Rite
Aerospace, Inc.    Published    US    Decompression Vent Latching Mechanism   
12/264,150    03-Nov-08       Adams Rite Aerospace, Inc.    Pending   
Philippines    Decompression Vent Latching Mechanism    1-2010-500980         
Adams Rite Aerospace, Inc.    Published    Europe    Decompression Vent Latching
Mechanism    08844338.7    06-May-10       Bruce Aerospace Inc.    Pending   
PCT    High Brightness Light Emitting Diode Light    PCT/US10/44452    04-Aug-10
      Adams Rite Aerospace, Inc.    Pending    US    Multi-Color Liminaire   
61/345,588    17-May-10       Champion Aerospace LLC    Granted    Canada   
Magneto with Dual Mode Operation    2,193,620    16-June-95    2,193,620   
18-Jan-00 Champion Aerospace LLC    Granted    Germany    Magneto with Dual Mode
Operation    95923078    16-Jun-95    69528175.5    11-Sep-02 Champion Aerospace
LLC    Granted    Europe    Magneto with Dual Mode Operation    95923078   
16-Jun-95    0766786    11-Sep-02 Champion Aerospace LLC    Granted    France   
Magneto with Dual Mode Operation    95923078    16-Jun-95    0766786   
11-Sep-02 Champion Aerospace LLC    Granted    United Kingdom    Magneto with
Dual Mode Operation    95923078    16-Jun-95    0766786    11-Sep-02
MarathonNorco Aerospace, Inc.    Granted    US    Mechanical Oscillator   
08/333,735    03-Nov-94    5,592,852    14-Jan-97 MarathonNorco Aerospace, Inc.
   Granted    US    Mechanical Oscillator    08/680,642    17-Jul-96   
5,709,127    20-Jan-98 MarathonNorco Aerospace, Inc.    Granted    US    Hinged
Strut Construction    08/014,535    08-Feb-93    5,364,201    15-Nov-94
MarathonNorco Aerospace, Inc.    Granted    US    Strut Construction   
07/970,016    02-Nov-92    5,265,970    30-Nov-93

 

6



--------------------------------------------------------------------------------

Assignee or

Applicant

  

Status

  

Country

  

Title

  

Application No.

  

Filing

Date

  

Patent
Number

  

Issue Date

MarathonNorco Aerospace, Inc.    Granted    US    Strut Construction   
08/059,569    12-May-93    5,366,313    22-Nov-94 MarathonNorco Aerospace, Inc.
   Granted    US    Latch Mechanism    09/476,962    03-Jan-02    6,428,060   
06-Aug-02 MarathonNorco Aerospace, Inc.    Granted    US    Telescoping Strut
Construction    08/841,767    05-May-97    5,950,997    14-Sep-99 MarathonNorco
Aerospace, Inc.    Granted    US    Mechanical Drive Assembly Incorporating
Counter Spring Biassed Radially Adjustable Rollers    08/498,358    05-Jul-95   
5,680,795    28-Oct-97 MarathonNorco Aerospace, Inc.    Granted    US   
Mechanical Drive Assembly Incorporating Counter Spring Biassed Radially
Adjustable Rollers    08/745,916    08-Nov-96    5,860,324    19-Jan-99
MarathonNorco Aerospace, Inc.    Granted    US    Anti-Friction Nut   
07/818,886    10-Jan-92    5,191,805    09-Mar-93 MarathonNorco Aerospace, Inc.
   Granted    US    Latch Construction    07/484,799    26-Feb-90    5,044,679
   03-Sep-91 MarathonNorco Aerospace, Inc.    Granted    US    Latch
Construction    07/751,312    28-Aug-91    5,192,098    09-Mar-93 MarathonNorco
Aerospace, Inc.    Published    US    Mechanical Rate Control Device for a Hold
Open Rod    12/135,778    09-Jun-08       MarathonNorco Aerospace, Inc.   
Published    US    Mechanically Dampening Hold Open Rod    12/555,200   
08-Sep-09       MarathonNorco Aerospace, Inc.    Pending    PCT    Hold Open Rod
   PCT/US10/48033    07-Sep-10       MarathonNorco Aerospace, Inc.    Pending   
US    Mechanically Dampening Hold Open Rod    12/857,947    17-Aug-10      

 

7



--------------------------------------------------------------------------------

Patent Licenses

(1) Pursuant to an Agreement, dated as of March 26, 2001 (the “License
Agreement”), between Honeywell Intellectual Properties Inc., Honeywell
International Inc. (as Licensor) and TransDigm Inc. (as Licensee), Licensor
granted to Licensee a license relating to those patents and applications for
patents in the world, subject to any export controls that may be imposed by the
government of the United States, which cover Licensed Products (as defined in
the License Agreement) and/or Support (as defined in the License Agreement) and
which were at the time of the License Agreement or thereafter owned by Licensor;
any and all continuation, continuation-in-part, divisional, reissue, renewal and
extension, and other patents and patent applications, and reexamination
certificates, that claim in whole or in part the benefit of the filing date of
any of the foregoing; and any and all counterpart foreign patents and patent
applications of any of the foregoing.

(2) Champion Aerospace LLC is a licensor for the below U.S. patents.

 

Licensee Name and

Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   January 7, 1997   5,592,118

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   August 12, 1997   5,656,966

John Driscoll

7800 Netherlands

Drive

Raleigh, North

Carolina 27606

  November 29, 1994   December 22, 1998   5,852,381

(3) Champion Aerospace LLC is a licensee for the below U.S. patents and non-U.S.
patents.

U.S. Patents

 

Licensor Name and

Address

 

Date of License/

Sublicense

 

Issue Date

 

Patent No.

Federal-Mogul Worldwide, Inc.*

  May 31, 2001   June 14, 1988   4,751,207

Federal-Mogul Worldwide, Inc.

  May 31, 2001   January 17, 1995   5,381,773

 

8



--------------------------------------------------------------------------------

Federal-Mogul Worldwide, Inc.

  May 31, 2001   May 21, 1996   5,518,968

Federal-Mogul Worldwide, Inc.

  May 31, 2001   July 16, 1996   5,535,726

Federal-Mogul Worldwide, Inc.

  May 31, 2001   October 14, 1997   5,677,250

Federal-Mogul Worldwide, Inc.

  May 31, 2001   November 16, 1999   5,985,473

Federal-Mogul Worldwide, Inc.

  May 31, 2001   August 11, 1992   RE34,028

 

* Expiration of patent is in dispute.

Non-U.S. Patents

 

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

   Non-US
Patent No. AU    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 14, 1984
   537242 AU    Federal-Mogul Worldwide, Inc.          573008 AU   
Federal-Mogul Worldwide, Inc.    May 31, 2001    July 20, 1989    586761 AU   
Federal-Mogul Worldwide, Inc.          8062857 AU    Federal-Mogul Worldwide,
Inc.          8065688 AU    Federal-Mogul Worldwide, Inc.          8543814 AU   
Federal-Mogul Worldwide, Inc.          8777830 BE    Federal-Mogul Worldwide,
Inc.          887047 CA    Federal-Mogul Worldwide, Inc.          1132143 CA   
Federal-Mogul Worldwide, Inc.    May 31, 2001    June 5, 1984    1168531 CA   
Federal-Mogul Worldwide, Inc.    May 31, 2001    February 9, 1988    1232620 CA
   Federal-Mogul Worldwide, Inc.    May 31, 2001    May 1, 1999    1268490 DE   
Federal-Mogul Worldwide, Inc.    May 31, 2001    December 10, 1998    19617794
DE    Federal-Mogul Worldwide, Inc.    May 31, 2001    December 2, 1993   
3787965 DE    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 6, 1991   
3036223 EPO    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 27, 1993
   277178 FR    Federal-Mogul Worldwide, Inc.          2468234 FR   
Federal-Mogul Worldwide, Inc.          2566767 FR    Federal-Mogul Worldwide,
Inc.    May 31, 2001    June 29, 1984    8022476 GB    Federal-Mogul Worldwide,
Inc.          2309050 GB    Federal-Mogul Worldwide, Inc.          8516124 GB   
Federal-Mogul Worldwide, Inc.          9519358 GB    Federal-Mogul Worldwide,
Inc.          9621155 IT    Federal-Mogul Worldwide, Inc.          1186712 IT   
Federal-Mogul Worldwide, Inc.          8049941 IT    Federal-Mogul Worldwide,
Inc.          8520927 JP    Federal-Mogul Worldwide, Inc.    May 31, 2001   
February 24, 1992    56067187 JP    Federal-Mogul Worldwide, Inc.         
61,017,468 JP    Federal-Mogul Worldwide, Inc.          92010195 MX   
Federal-Mogul Worldwide, Inc.    May 31, 2001    March 16, 1983    148143 MX   
Federal-Mogul Worldwide, Inc.          155274 MX    Federal-Mogul Worldwide,
Inc.    May 31, 2001    December 4, 1992    165801 MX    Federal-Mogul
Worldwide, Inc.    May 31, 2001       196633 MX    Federal-Mogul Worldwide, Inc.
   May 31, 2001       961639 NZ    Federal-Mogul Worldwide, Inc.    May 31, 2001
   August 24, 1984    195331

 

9



--------------------------------------------------------------------------------

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

   Non-US
Patent No. UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    April 9, 1997
   2300449 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    October 26,
1983    2060773 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001    October
21, 1987    GB2160858 UK    Federal-Mogul Worldwide, Inc.    May 31, 2001   
January 14, 1998    GB2294261 UK    Federal-Mogul Worldwide, Inc.    May 31,
2001    January 7, 1998    GB2309050 VE    Federal-Mogul Worldwide, Inc.    May
31, 2001       44581 ZA    Federal-Mogul Worldwide, Inc.    May 31, 2001   
August 26, 1981    8005008 ZA    Federal-Mogul Worldwide, Inc.          8007059

(4) Champion Aerospace LLC is a licensee for the below U.S. patent application
and the below non-U.S. patent applications.

U.S. Patent Applications

 

Licensor Name and Address

  

Date of License/
Sublicense

  

Issue Date

  

Patent No

Federal-Mogul Worldwide, Inc.    May 31, 2001    Unknown    Patent Pending-
Iridium Swaged/Brazed Electrode Assembly

Non-U.S. Patent Applications

 

Country

  

Licensor Name and Address

  

Date of License/

Sublicense

  

Issue Date

   Non-US
Patent No. BR    Federal-Mogul Worldwide, Inc.    May 31, 2001    June 21, 1981
   P18006759 CA    Federal-Mogul Worldwide, Inc.    May 31, 2001    March 25,
1996    2172585 DK    Federal-Mogul Worldwide, Inc.    May 31, 2001    March 29,
1988    8801750 IT    Federal-Mogul Worldwide, Inc.    May 31, 2001    October
20, 1980    1127892 JP    Federal-Mogul Worldwide, Inc.    May 31, 2001    July
30, 1987    1503622 PCT    Federal-Mogul Worldwide, Inc.    May 31, 2001    July
30, 1987    WO880929

(4) Champion Aerospace LLC is a licensee for the below U.S. trademarks.

 

Mark

  

Licensor Name and Address

  

Date of License/
Sublicense

CHAMPION (word only)    Federal-Mogul Worldwide, Inc.    May 31, 2001 CHAMPION
(stylized)    Federal-Mogul Worldwide, Inc.    May 31, 2001

 

10



--------------------------------------------------------------------------------

CHAMPION and BOW-TIE design    Federal-Mogul Worldwide, Inc.    May 31, 2001
CHAMPION AVIATION PRODUCTS and BOW-Tie design    Federal-Mogul Worldwide, Inc.
   May 31, 2001 CHAMPIONS OF THE AIR (words only)    Federal-Mogul Worldwide,
Inc.    May 31, 2001 CHAMPIONS OF THE AIR (stylized)    Federal-Mogul Worldwide,
Inc.    May 31, 2001 CHAMPIONAVIATON.COM (words only)    Federal-Mogul
Worldwide, Inc.    May 31, 2001 CHAMPION AVIATION PRODUCTS (words only)   
Federal-Mogul Worldwide, Inc.    May 31, 2001 CHAMPION AVIATION PRODUCTS
(stylized)    Federal-Mogul Worldwide, Inc.    May 31, 2001 IT’S WISE TO FLY
CHAMPION (words and design)    Federal-Mogul Worldwide, Inc.    May 31, 2001

(5) Pursuant to a License Agreement dated October 4, 2010, CDA InterCorp, LLC
licensed to Honeybee Robotics, a Nevada corporation, all of its rights in any
patents, patent applications and copyrights relating to certain technology
developed by CDA Intercorp, LLC with respect to motors able to withstand
temperatures in excess of 285 degrees Celsius.

(6) Pursuant to an Agreement dated as of June 29, 2001, as amended, and an
Agreement dated September 26, 2003, among Honeywell Intellectual Properties
Inc., Honeywell International Inc. (as Licensor), CCC & B LLC (as Licensee), PMA
Sales, Inc. and Dukes Aerospace, Inc. (as Sub-Licensee), Sub-Licensee holds a
non-exclusive sub-license relating to certain patents and applications for
patents covering certain specified Pneumatic valves.

Trademarks

 

Owner

    

Trademark:

    

Country

     Application
No:      Registration
No.:      Registration
Date: Adams Rite Aerospace      AQUAFLITE      European Community      1098144
     1098144      22-Feb-2001 Avionic Instruments Inc.      AEROSPACE FOR
INDUSTRY      USA      74705510      2204172      17-Nov-1998 Avionic
Instruments Inc      ACS AND DESIGN      USA      77350069      3599638     
31-Mar-2009 Avionic      AEROSPACE      USA      77350077      3599639     
03-Mar-2009

 

11



--------------------------------------------------------------------------------

Owner

    

Trademark:

    

Country

     Application
No:      Registration
No.:      Registration
Date: Instruments Inc      COOLING SOLUTIONS                     Avtech
Corporation      IDEAS THAT FLY      USA      74296051      1804707     
16-Nov-1993 Bruce Aerospace, Inc.      WE LIGHT THE SKIES      USA      73448482
     1364180      08-Oct-1985 Champion Aerospace LLC      BRINGING POWER TO
FLIGHT      USA      74243008      1801860      02-Nov-1993 Champion Aerospace
LLC      MISC DESIGN      USA      73646933      1759512      23-Mar-1993
Champion Aerospace LLC      CABLE DESIGN      USA      73646932      1719828
     29-Sep-1992 Champion Aerospace LLC      SLICK AND DESIGN      USA     
72145624      760554      26-Nov-1963 Champion Aerospace LLC      LASAR and Star
Design      USA      74567628      2008936      15-Oct-1996 Champion Aerospace
LLC      LASAR      USA      74567629      2010710      22-Oct-1996
Marathonnorco Aerospace, Inc      RF80-M      USA      85126094          
Marathonnorco Aerospace, Inc.      MARATHONNORCO AEROSPACE and Design     
European Community      8344954      008344954      12-Jan-2010 Marathonnorco
Aerospace, Inc.      MARATHON      United Kingdom      B1241295      1241295
     04-May-1985 Marathonnorco Aerospace, Inc.      MARATHON      USA     
73487939      1330727      16-Apr-1985 Marathonnorco Aerospace, Inc.      M
MARATHON SUPERPOWER AND DESIGN      USA      75632368      2787788     
02-Dec-2003 Marathonnorco Aerospace, Inc.      M MARATHON AND DESIGN      USA
     75632383      2787789      02-Dec-2003 Marathonnorco Aerospace, Inc.     
MARATHONNORCO AEROSPACE and Design      USA      77653518      3666343     
11-Aug-2009 Marathonnorco Aerospace, Inc.      MARATHONNORCO AEROSPACE and
Design      USA      77746799           Marathonnorco Aerospace, Inc.     
MARATHONNORCO AEROSPACE and Design      USA      77746806          
Marathonnorco Aerospace, Inc.      MARATHON      European Community      1220789
     1220789      09-Oct-2001 Marathonnorco Aerospace, Inc.      M DESIGN     
USA      75632205      2543727      05-Mar-2002 Marathonnorco Aerospace, Inc.
     MNAI      USA      78551622      3319738      23-Oct-2007

 

12



--------------------------------------------------------------------------------

 

Owner

    

Trademark:

    

Country

     Application
No:      Registration
No.:      Registration
Date:

Marathonnorco Aerospace, Inc.

     MARATHON      Canada      1004273      550881      17-Sep-2001
Marathonnorco Aerospace, Inc.      PROEASE      USA      75513355      2496591
     09-Oct-2001 Marathonnorco Aerospace, Inc.      DATAFX      USA     
75124154      2083649      29-Jul-1997 Marathonnorco Aerospace, Inc.      CASP
     USA      73586477      1411141      30-Sep-1986 Marathonnorco Aerospace,
Inc.      MNAI      USA      78551619      3125918      08-Aug-2006
Marathonnorco Aerospace, Inc.      NORCO INC. AND DESIGN      USA      73166121
     1153612      12-May-1981 Marathonnorco Aerospace, Inc.      REFLEX      USA
     72383564      936522      27-Jun-1972 Marathonnorco Aerospace, Inc.     
DIGIFLEX      USA      73338416      1252763      04-Oct-1983 Marathonnorco
Aerospace, Inc.      BALL REVERSER      USA      73068552      1144720     
30-Dec-1980 Marathonnorco Aerospace, Inc.      CHRISTIE      USA      74247133
     1727289      27-Oct-1992 Marathonnorco Aerospace, Inc.      SUPERPOWER     
USA      73515350      1347534      09-Jul-1985 Transdigm, Inc.      TRANSDIGM
     China (People’s Republic)      6581262           Transdigm, Inc.     
WIGGINS      Chile      96171      639340      16-Aug-2002 Transdigm, Inc.     
TRANSDIGM      USA      77277955      3457067      01-Jul-2008 Transdigm, Inc.
     ADEL      USA      73293427      1189110      09-Feb-1982 Transdigm, Inc.
     WIGGINS      USA      73339008      1236043      03-May-1983 Transdigm,
Inc.      WIGGINS      Australia           370922      27-Jan-1982 Transdigm,
Inc.      WIGGINS      South Africa           B81/9465      08-Dec-1981
Transdigm, Inc.      WIGGINS      South Africa           B81/4151     
16-Jun-1981 Transdigm, Inc.      WIGGINS      South Africa           B81/9466
     08-Dec-1981 Transdigm, Inc.      WIG-O-FLEX      United Kingdom      737800
     737800      04-Jan-1976 Transdigm, Inc.      TRANSDIGM      China (People’s
Republic)      6581258      6581258      28-Mar-2010 Transdigm, Inc.     
TRANSDIGM      China (People’s Republic)      6581259      6581259     
28-Apr-2010 Transdigm, Inc.      TRANSDIGM      China (People’s Republic)     
6581260      6581260      28-Mar-2010

 

13



--------------------------------------------------------------------------------

Owner

    

Trademark:

    

Country

     Application
No:      Registration
No.:      Registration
Date: Transdigm, Inc.      TRANSDIGM      China (People’s Republic)      6581261
     6581261      28-Mar-2010

Trademark Licenses

None.

Copyrights

 

Jurisdiction

    

Title

    

Registration No.

    

Registration
Date

    

Record Owner

United States      Water faucets      TX0000260690      06/01/1979     
Adams Rite Products, Inc.

Copyright Licenses

None.

 

14



--------------------------------------------------------------------------------

Part B

MCKECHNIE ENTITIES

US Patents

 

Country

    

Patent Title

    

Patent No.

[Pub. No.]

(App. No.)

    

Issue Date

[Pub. Date]

(App. Date)

    

Record Owner

United States      Pressure Sensing Dead Bolt     

7255376

(10/491977)

    

8/14/07

(07/13/04)

     Hartwell Corporation United States      Motor Driven Latch     

7252311

(10/944132)

    

8/7/07

(09/17/04)

     Hartwell Corporation United States      Viscous Shear Damping Strut
Assembly     

[20080308366]

(11/763838)

    

[12/18/08]

(6/15/07)

     Hartwell Corporation United States      Bifurcated Latching System     

[20080067818]

(11/835597)

    

[3/20/08]

(8/8/07)

     Hartwell Corporation United States      Command Latch And Pin Latch System
    

[20080129056]

(11/944801)

    

[6/5/08]

(11/26/07)

     Hartwell Corporation United States      Latching Mechanism      5152559
     10/6/92      Hartwell Corporation United States      Catch for Door Latch
     5188403      2/23/93      Hartwell Corporation United States      Method
For Molding A Strip Of Blind Rivets      5207966      5/4/93      Hartwell
Corporation United States      Apparatus For Making Blind Rivets      5238377
     8/24/93      Hartwell Corporation United States      Single-Point
Self-Closing Latch      5551737      9/3/96      Hartwell Corporation United
States      Rotary Hook Tension-Shear Latch      5556142      9/17/96     
Hartwell Corporation United States      Self Locking Strut      5579875     
12/3/96      Hartwell Corporation United States      Low Profile Hook Latch
Assembly      5620212      4/15/97      Hartwell Corporation United States     
Circuit Board Standoff Connector      5754412      5/19/98      Hartwell
Corporation United States      Adjustable Pressure Relief Latch      5765883
     6/16/98      Hartwell Corporation United States      Extended Reach Latch
     5984382      11/16/99      Hartwell Corporation United States     
Overcenter Double Jaw Latch Mechanism      6042156      3/28/00      Hartwell
Corporation United States      Handle Assembly For An Aircraft Door Or The Like
     6059231      5/9/00      Hartwell Corporation United States     
Translating Handle Assembly      6095573      8/1/00      Hartwell Corporation
United States      Increased Strength Dogging Mechanism      6123370     
9/26/00      Hartwell Corporation United States      Front-Mounted Hinge     
6151755      11/28/00      Hartwell Corporation United States      Permanently
Connected Remote Latch Mechanism      6189832      2/20/01      Hartwell
Corporation United States      Dampening Strut      6193223      2/27/01     
Hartwell Corporation United States      Latch With Sensor      6279971     
8/28/01      Hartwell Corporation

 

15



--------------------------------------------------------------------------------

 

Country

    

Patent Title

    

Patent No.

[Pub. No.]

(App. No.)

    

Issue Date

[Pub. Date]

(App. Date)

    

Record Owner

United States      Latch Assembly Including Sensor      6325428      12/4/01
     Hartwell Corporation United States      Cinch-Up Latch      6343815     
2/5/02      Hartwell Corporation United States      Keeper Mechanism     
6382690      5/7/02      Hartwell Corporation United States      Blowout Latch
     6513841      2/4/2003      Hartwell Corporation United States     
Extendable Latch      6629712      10/7/03      Hartwell Corporation United
States      Blowout Latch      6755448      6/29/04      Hartwell Corporation
United States      Pressure Responsive Blowout Latch      6866226      3/15/05
     Hartwell Corporation United States      Pressure Responsive Blowout Latch
With Reservoir      6866227      3/15/05      Hartwell Corporation United States
     Rotary Latch Mechanism      6913297      7/5/05      Hartwell Corporation
United States      Externally Adjustable Latch      6945573      9/20/05     
Hartwell Corporation United States      Flush Handle Assembly      6971689     
12/6/05      Hartwell Corporation United States      Latch Mechanism     
7131672      11/7/06      Hartwell Corporation United States      Preloaded
Latch Mechanism      7185926      3/6/07      Hartwell Corporation United States
     Quick Release Latch For A Bus Seat Or The Like      D395388      6/23/98
     Hartwell Corporation United States      Pressure Responsive Blowout Latch
    

7578475

(10/939659)

    

8/25/09

(09/13/04)

     Hartwell Corporation United States      Composite tube assemblies and
methods of forming the same     

[2008-157519]

(11/981569)

    

[7/3/08]

(10/30/07)

     Tyee Aircraft United States      Swivel Insert For A Control Rod     
6595714      7/22/2003      Western Sky Industries, LLC, a.k.a. Tyee Aircraft
United States      Force Sensor Rod      6830223      12/14/04      Western Sky
Industries, LLC, a.k.a. Tyee Aircraft

 

16



--------------------------------------------------------------------------------

FOREIGN PATENTS

 

Country

    

Patent Title

    

Patent No.

[Pub. No.]

(App. No.)

    

Issue Date

[Pub. Date]

(App. Date)

    

Record Owner

Austria      Blowout Latch      (338182)      (09/15/06)     
Hartwell Corporation Brazil      Sliding Hinge With Locking      8902320     
11/13/90      Hartwell Corporation Canada      Pressure Responsive Blowout Latch
    

2462760

(2462760)

    

12/1/09

(4/4/02)

     Hartwell Corporation Canada      Pressure Responsive Blowout Latch with
Reservoir      (2489598]      (12/13/04)      Hartwell Corporation Canada     
Latching Mechanism      (2029918)      1/2/96      Hartwell Corporation Canada
     Pressure Sensing Dead Bolt      (2462788)      (4/2/04)      Hartwell
Corporation China      Quick Release Fastener      (1191944)      (09/02/1998)
     Hartwell Corporation EP      Blowout Latch     

1270406

(1270406)

    

7/9/10

(04/21/04)

     Hartwell Corporation EP      Extendable Latch     

1245769

(1245769)

    

3/8/06

(10/15/03)

     Hartwell Corporation EP      Blowout Latch     

1197619

(1197619)

    

08/30/06

(10/10/01)

     Hartwell Corporation EP      Latch With Sensor     

1091059

(1091059)

    

1/19/05

(9/18/00

     Hartwell Corporation EP      Pressure Sensing Dead Bolt      1438473     
08/02/06      Hartwell Corporation EP      Permanently Connected Remote Latch
Mechanism     

1066195

(1066195)

    

08/27/03

(4/1/99)

     Hartwell Corporation Germany      Blowout Latch      60122644     
10/12/2006      Hartwell Corporation Germany      Latching Mechanism     
69005599      04/28/1994      Hartwell Corporation Germany      Permanently
Connected Remote Latch Mechanism      69910749      06/17/2004      Hartwell
Corporation Japan      Latch With Sensor      (2001123725)      (05/08/2001)
     [Unable To Confirm] Japan      Permanently Connected Remote Latch Mechanism
     (2002510582)      (04/09/2002)      Hartwell Corporation Russia     
Latching Mechanism      2013316      05/30/1994      Hartwell Corporation Spain
     Latching Mechanism      2049433      04/16/1994      Hartwell Corporation
Spain      Sliding Hinge With Locking      2044112      01/01/1994      Hartwell
Corporation Spain      Permanently Connected Remote Latch Mechanism      2204125
     04/16/2004      Hartwell Corporation

 

17



--------------------------------------------------------------------------------

Country

    

Patent Title

    

Patent No.

[Pub. No.]

(App. No.)

    

Issue Date

[Pub. Date]

(App. Date)

    

Record Owner

WIPO      Motor Driven Latch      (200633929)      (03/30/2006)      Hartwell
Corporation Wipo      Latch Mechanism      [2006100654]      [09/28/2006]     
Hartwell Corporation

US Trademarks

 

Country

    

Trademark

    

Regn No.

(App. No.)

    

Regn. Date

(App. Date)

    

Current Owner

California      FLIP-LOK      (4623)           Western Sky Industries, LLC,
a.k.a. Western Sky Industries, Inc. United States      HARTWELL     

2703713

(76/221734)

    

4/8/03

(3/8/01)

     Hartwell Corporation United States      HARTWELL     

1762408

(74/227615)

    

4/6/93

(12/5/91)

     Hartwell Corporation United States      HASCO     

2708392

(76/139439)

    

4/22/03

(10/2/00)

     Hartwell Corporation United States      HC(Stylized & Design)     

2676542

(76/221733)

    

1/21/03

(3/8/01)

     Hartwell Corporation United States      HC(Stylized & Design)     

1744257

(74/233909)

    

1/5/93

(12/30/91)

     Hartwell Corporation United States      TRIGGER LOCK     

1190430

(73/211143)

    

2/23/82

(4/11/79)

     Hartwell Corporation United States      XLP     

2771803

(78/184801)

    

10/7/03

(11/13/02)

     Hartwell Corporation United States      SOLUTIONEERING     

2798501

(76/291921)

    

12/23/03

(7/31/01)

     McKechnie Aerospace (UK) Ltd. United States      VT     

3465245

(77/105071)

    

7/15/08

(2/12/07)

     Valley-Todeco, Inc. United States      VT AND DESIGN     

3465248

(77/106508)

    

7/15/08

(2/13/07)

     Valley-Todeco, Inc. United States      VT AND DESIGN     

3465242

(77/104179)

    

7/15/08

(2/9/07)

     Valley-Todeco, Inc. United States      VT AND DESIGN     

3465241

(77/104155)

    

7/15/108

(2/9/07)

     Valley-Todeco, Inc. United States      AERO QUALITY     

3302559

(78/954831)

    

10/2/07

(8/17/06)

     Western Sky Industries, LLC United States      DESIGN ONLY     

0887394

(72/328085)

    

3/10/70

(5/22/69)

     Western Sky Industries, LLC United States      TYEE     

0887395

(72/328086)

    

3/10/70

(5/22/69)

     Western Sky Industries, LLC

 

18



--------------------------------------------------------------------------------

FOREIGN TRADEMARKS

 

Country

    

Trademark

    

Appln No.

(App. No.)

    

Regn. Date

(App. Date)

    

Current Owner

Canada      HARTWELL     

TMA586646

(1096075)

    

8/6/03

(3/15/01)

     Hartwell Corporation Canada      HC (Stylized & Design)     

TMA594455

(1096076)

    

11/12/03

(3/15/01)

     Hartwell Corporation CTM      HARTWELL     

2170710

(2170710)

    

6/3/02

(4/9/01)

     Hartwell Corporation CTM      HC AND DESIGN     

2170785

(2170785)

    

6/3/02

(4/9/01)

     Hartwell Corporation CTM      XLP     

3134376

(3134376)

    

7/21/04

(4/15/03)

     Hartwell Corporation Japan      HARTWELL     

4674615

(2001-30621)

    

5/23/03

(4/3/01)

     Hartwell Corporation Japan      HC (AND DESIGN)     

4674616

(2001-30622)

    

5/23/03

(4/3/01)

     Hartwell Corporation Norway      SHACK’L SHIELD AND DESIGN      146057     
7/18/91      Hartwell Corporation Switzerland      RATE CHEK     

398869

4962/1992

    

1/20/93

(6/30/92)

     Hartwell Corporation United Kingdom      AERO QUALITY AND DESIGN     

2113924

(2113924)

    

12/8/99

(10/25/96)

     Western Sky Industries, LLC

 

19



--------------------------------------------------------------------------------

Copyrights

 

Country

    

Title

    

Registration
No.

    

Registration
Date

    

Current Owner

United States      Shak’l Shield: Heavy Duty Armored Padlock Hasp, Maximum
Protection For Padlock Installations      Tx2442521      10/21/1988     
Hartwell Corporation United States      Shack’ Shield Bss17 Series     
Tx2682229      10/26/1989      Hartwell Corporation United States      Hartwell
Salutes Fairchild REPublic      Tx1578760      4/11/1985      Hartwell
Corporation United States      Shack’l Shield Brand Hasp Installation
Instructions      Tx2836447      7/10/1989      Hartwell Corporation

 

20



--------------------------------------------------------------------------------

License Agreements

 

  •  

Phillips Screw Company Mortorq Technology, Patent, and Trademark License
Agreement (New), dated February 18, 2008, between Phillips Screw Company,
Linread Limited and Valley-Todeco, Inc.

 

  •  

Camcar Standard Domestic TORX Know-How and Trademark Limited License Agreement,
dated as of October 1, 1992, between Camcar Division of Textron Inc. and
Valley-Todeco, Inc.

 

  •  

Open Value Agreement, Agreement # V3736319, dated February 13, 2009, between
Electromech Technologies and Microsoft Volume Licensing, GP.

 

21



--------------------------------------------------------------------------------

Schedule IV

Commercial Tort Claims

Avtech Corporation v. Day-Ray Products, Inc., Case No. 2:10-cv-02405-VBF-FFM,
filed with the Central District of California, Western Division on April 1,
2010.

 

22



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [—] dated as of [—], (this “Supplement”) to the Guarantee and
Collateral Agreement dated as of June 23, 2006, as amended and restated as of
December 6, 2010 (as amended and supplemented from time to time, the “Guarantee
and Collateral Agreement”), among TRANSDIGM INC., a Delaware corporation (the
“Borrower”), TRANSDIGM GROUP INCORPORATED, a Delaware corporation (“Holdings”),
each subsidiary of the Borrower listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Borrower
are referred to collectively herein as the “Grantors”) and CREDIT SUISSE AG, as
collateral agent for the Secured Parties and as administrative agent under each
of the 2006 Credit Agreement and the 2010 Credit Agreement (each as defined
below) (in such capacities, the “Agent”).

A. Reference is made to (a) the Credit Agreement dated as of June 23, 2006 (as
amended, supplemented or otherwise modified from time to time, the “2006 Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders from time to time party thereto (the
“2006 Lenders”) and the Agent and (b) the Credit Agreement dated as of
December 6, 2010 (as amended, supplemented or otherwise modified from time to
time, the “2010 Credit Agreement” and, together with the 2006 Credit Agreement,
the “Credit Agreements”), among the Borrower, Holdings, each subsidiary of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “2010 Lenders” and, together with the 2006 Lenders, the “Lenders”)
and the Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the 2006 Credit Agreement, the 2010 Credit
Agreement or the Guarantee and Collateral Agreement, as the context may require.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Loan Parties may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the applicable Credit Agreement to become a
Subsidiary Guarantor and a Grantor under the Guarantee and Collateral Agreement
in order to induce the Lenders to make additional Loans and the Issuing Banks to
issue additional Letters of Credit, and as consideration for Loans previously
made and Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are



--------------------------------------------------------------------------------

true and correct in all material respects on and as of the date hereof (except
for any representation or warranty that is limited by its terms to an earlier
specified date). In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Guarantee and Collateral Agreement), does hereby create and grant
to the Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Guarantee and Collateral Agreement) of the New Subsidiary. Each
reference to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include the New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of each location
where any Collateral of the New Subsidiary is stored or otherwise located, set
forth on Schedule II is a true and correct schedule of the Pledged Collateral of
the New Subsidiary and set forth on Schedule III is a true and correct schedule
of the Intellectual Property of the New Subsidiary, and (b) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid

 

2



--------------------------------------------------------------------------------

provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY]

by

 

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation:  
Location of Chief Executive Office:

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Agent

by

 

 

  Name:   Title:

by

 

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Schedule I to

the Supplement No.         

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

  

Location



--------------------------------------------------------------------------------

Schedule II

to Supplement No.         

to the Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

CAPITAL STOCK

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interests

 

Percentage

of Equity

Interests

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date



--------------------------------------------------------------------------------

Schedule III to

the Supplement No.     

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

Exhibit B to

Guarantee and

Collateral Agreement

FORM OF PERFECTION CERTIFICATE

Reference is made to (a) the Credit Agreement dated as of June 23, 2006 (as
amended, supplemented, or otherwise modified from time to time, the “2006 Credit
Agreement”), among TransDigm Inc. (the “Borrower”), a Delaware corporation,
TransDigm Group Incorporated, a Delaware corporation (“Holdings”), each
subsidiary of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “2006 Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the 2006 Lenders thereunder,
(b) the Credit Agreement dated as of December 6, 2010 (as amended, supplemented
or otherwise modified from time to time, the “2010 Credit Agreement” and,
together with the 2006 Credit Agreement, the “Credit Agreements”), among the
Borrower, Holdings, each subsidiary of the Borrower from time to time party
thereto, the lenders from time to time party thereto (the “2010 Lenders” and,
together with the 2006 Lenders, the “Lenders”) and Credit Suisse AG, as
administrative agent and collateral agent for the 2010 Lenders thereunder and
(c) the Guarantee and Collateral Agreement dated as of June 23, 2006, as amended
and restated as of December 6, 2010 (the “Guarantee and Collateral Agreement”),
among the Borrower, Holdings, each subsidiary of the Borrower listed on Schedule
I thereto (each such subsidiary individually a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings
and the Borrower are referred to collectively herein as the “Grantors”) and
Credit Suisse AG, as collateral agent for the Secured Parties and as
administrative agent under each of the 2006 Credit Agreement and the 2010 Credit
Agreement (in such capacities, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the 2006 Credit Agreement, the 2010 Credit Agreement or the Guarantee and
Collateral Agreement, as the context may require.

The undersigned, a Responsible Officer of Holdings and the Borrower, hereby
certify to the Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation, is as follows:

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:



--------------------------------------------------------------------------------

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

  

Mailing Address

  

County

  

State

        

(b) Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts Receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):

 

Grantor

  

Mailing Address

  

County

  

State

        

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor:

  

Jurisdiction:

  

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified
above:

 

Grantor

  

Mailing Address

  

County

  

State

        

(e) Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:

 

Grantor

  

Mailing Address

  

County

  

State

        

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

  

Mailing Address

  

County

  

State

        

3. Unusual Transactions. All Accounts have been originated by the Grantors and
all Inventory has been acquired by the Grantors in the ordinary course of
business.

4. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under each of the Credit Agreements.

5. UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures,

 

2



--------------------------------------------------------------------------------

timber to be cut or as extracted collateral from the wellhead or minehead, in
the proper local jurisdiction, in each case as set forth with respect to such
Grantor in Section 2 hereof.

6. Schedule of Filing. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 7 is each equity investment of
Holdings, the Borrower or any Subsidiary that represents 50% or less of the
equity of the entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all applicable intercompany notes between
Holdings and each Subsidiary of Holdings and each Subsidiary of Holdings and
each other such Subsidiary.

9. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
advances made by the Borrower to any Subsidiary of the Borrower or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 8), which advances are on the
date hereof evidenced by one or more intercompany notes pledged to the Agent
pursuant to the requirements of the Guarantee and Collateral Agreement and (b) a
true and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary of the Borrower.

10. Intellectual Property. Attached hereto as Schedule 10(A) in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s Patents, Patent Licenses, Trademark registrations
and applications, and Trademark Licenses, including, in each case, the name of
the registered owner, the registration number and the expiration date of each
Patent and Trademark owned by any Grantor. Attached hereto as Schedule 10(B) in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s registered Copyright registrations and
applications and Copyright Licenses, including, in each case, the name of the
registered owner, the registration number and the expiration date of each
Copyright owned by any Grantor.

11. Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting
forth, with respect to each mortgaged property, (a) the exact name of the person
who owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Agent to obtain a perfected security interest therein.

 

3



--------------------------------------------------------------------------------

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
     day of                     ,             .

 

TRANSDIGM GROUP INCORPORATED by  

 

  Name:     Title:   TRANSDIGM INC. by  

 

  Name:     Title:  

 

4